Citation Nr: 0932225	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-35 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities (claimed as numbness and 
tingling), to include as secondary to service-connected 
diabetes mellitus, type II. 

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities (claimed as numbness and 
tingling), to include as secondary to service-connected 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1967.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Chicago, Illinois, which denied the Veteran's 
claims for service connection for peripheral neuropathy of 
the upper and lower extremities, claimed as secondary to 
service-connected diabetes mellitus, type II.  

In April 2009, a Board video conference was held before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of that proceeding has been associated with the 
claims file.

The record reflects that the Veteran has submitted additional 
evidence to the Board in support of his claim, accompanied by 
a waiver of initial review of the evidence by the agency of 
original jurisdiction in accordance with 38 C.F.R. § 20.1304 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has intermittent numbness and 
tingling of his hands and feet secondary to his service-
connected diabetes mellitus, type II, which he asserts is 
peripheral neuropathy.  See VA Form 9, November 2008; Board 
hearing transcript, April 2009.  

A review of the claims folder reveals that the Veteran was 
afforded a VA diabetes mellitus examination in June 2006.  
During the evaluation, the VA examiner noted that the Veteran 
denied any paresthesias or other sensory abnormalities and 
displayed normal sensation to light touch and pinprick in 
both the upper and lower extremities.  He concluded that 
there was no evidence of peripheral neuropathy of either the 
upper or lower extremities.

In April 2009, during his video conference before the Board, 
the Veteran submitted additional evidence in support of his 
claim, including a brief statement by one of his VA treating 
physicians who opined that he does have peripheral neuropathy 
secondary to diabetes mellitus, type II, and evidence of 
decreased sensation in the area of the maleoli (a rounded, 
bony protrusion, such as those on either side of the ankle).  
However, the doctor did not specifically indicate the extent 
and areas of the body in which the disorder was present.  The 
Veteran's private treating physician provided a similar 
statement, but indicated only that the Veteran suffers from 
peripheral neuropathy of the feet.  

In light of this new evidence, the Board finds that another 
VA examination is warranted to clarify the full extent of any 
peripheral neuropathy that may be present.  

Additionally, because there is evidence that the Veteran has 
been receiving treatment for his claimed disorder at the 
VAMC, but there are no VA treatment records in the claims 
folder, an attempt should be made to obtain these records.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in its possession, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").  As records in 
the possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's 
treatment for his claimed diabetic 
peripheral neuropathy and associate these 
records with the claims folder.  Any 
negative reply should be included in the 
claims folder.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
whether he currently has peripheral 
neuropathy of either the upper or lower 
extremities.  Any tests deemed necessary 
should be conducted, and all clinical 
findings should be reported in detail.  
The complete claims folder must be 
provided to the examiner for review in 
conjunction with the examination and the 
examiner must note that the claims folder 
has been reviewed.  The examiner should 
specifically indicate whether the Veteran 
currently has peripheral neuropathy in any 
extremity, and if so, whether it is 
related to service, to include his 
service-connected diabetes mellitus, type 
II.  Specifically, as to any finding of 
peripheral neuropathy found on examination 
or chronically shown in the clinical 
records, the examiner should be asked to 
indicate whether it is at least as likely 
as not (i.e., whether there is at least a 
50 percent probability) that such disorder 
is related to service, or is caused or 
aggravated (permanent worsening as opposed 
to temporary flare-ups or increase in 
symptoms) by the Veteran's service-
connected diabetes mellitus, type II.  Any 
and all opinions must be accompanied by a 
complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




